Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1381
        Lower Tribunal Nos. 19-866-A-K, 19-649-A-K, 21-835-A-K
                         ________________


                               Chelsea Leto,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                 Appellee.


     An Appeal from the Circuit Court for Monroe County, Mark Wilson,
Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.

Before LOGUE, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.